DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 11, 23, and 25 have been canceled. The newly amended drawings received are accepted and the objection to the drawings has been withdrawn. The rejection of claims 1, 13, and 25 under 35 U.S.C. 102(a)(2) by U.S. Patent Application Publication No.: 2021/0350295 (Singh) and U.S. Patent Application Publication No.: 2021/0133443 (Gurzoni), as well as rejection of claims 1-10, 13-19, 21-22, 25-31, and 33-34 under 35 U.S.C. 102(a)(2) by U.S. Patent Application Publication No.: 2022/0130036 (Gatto) have all been withdrawn. Based on the agreement reached in the Examiner interview on 8/22/2022 and the amendment introduced to claims 8, 20, and 32, the rejection of claims 8, 20, and 32 under 25 U.S.C. 112(b) have been withdrawn.  In light of the amendment to claims 1, 13, and 25, a new rejection of claims 1-10, 12-19, 21-22, 24-31, 33-34, and 36 under 25 U.S.C. 103 by Gatto, in view of U.S. Patent No.: 10,241,097 (Miresmailli) has been introduced.
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive. Applicant argues, on page 18-19 of the remarks, that “

    PNG
    media_image1.png
    108
    678
    media_image1.png
    Greyscale
” and “

    PNG
    media_image2.png
    109
    657
    media_image2.png
    Greyscale
”.
Examiner disagrees. Miresmailli teaches wherein at least some of the first and second spatio-temporal data measurements comprise data measurements simultaneously captured at different heights by (i) at least one first sensor mounted on a base of a mobile platform and (ii) at least one second sensor mounted on a platform of the mobile platform that is movable relative to the base (Miresmailli, col. 21, FIG. 13A; FIG. 13B; col. 21, lines 23-42; col. 21, lines 50-59; col. 20, lines 48-56: “

    PNG
    media_image3.png
    737
    809
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    583
    653
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    382
    453
    media_image5.png
    Greyscale
”; “

    PNG
    media_image6.png
    189
    455
    media_image6.png
    Greyscale
”; “

    PNG
    media_image7.png
    206
    543
    media_image7.png
    Greyscale
”;
as shown in FIG. 13A and FIG. 13B., the mobile sensory platform 1300A has a base 1310 rolling on wheels 1320 as well as a mounting scaffold 1330 that have a plurality of different types of sensors 1350a-1350e that take a sensor data measurements of crops; the sensors 1350a-1350e are attached at multiple locations on the scaffold 1330; a sliding actuator 1380 is also attached to the mounting scaffold 1330 that moves up and down vertically so sensors 1350a-1350e may take measurements at different heights; and because there are numerous different types of sensors such as physiological sensors 1350a, chemical sensors 1350b, etc. they are all taking measurements simultaneously at different heights along the mounting scaffold as the sliding actuator 1380 moves up and down; therefore at least one of the sensors 1350a-1350e are mounted on a platform of the mobile platform that is movable relative to the base 1310; further, examiner is taking the broadest reasonable interpretation of the base in claim 1 as equivalent to both the base 1310 and the mounting scaffold 1330 in Miresmailli; therefore, Miresmailli teaches at least one first sensor mounted on a base of a mobile platform because the sensors in FIG 13A and FIG. 13B are attached to the mounting scaffold 1330; the claim gives no other details regarding the base and this interpretation of the claim is appropriate following broadest reasonable interpretation.
	Therefore, claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gatto, in view of Miresmailli.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-19, 21-22, 24-31, 33-34, and 36 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent Application Publication No.: 2022/0130036 (Gatto et al.) (hereinafter Gatto), in view of U.S. Patent No.: 10,241,097 (Miresmailli et al.) (hereinafter Miresmailli).
Regarding claim 1, Gatto teaches an apparatus comprising: at least one processor configured to: (Gatto, para. [0160]: “

    PNG
    media_image8.png
    162
    521
    media_image8.png
    Greyscale
”; see FIG. 1)
obtain stereo-spatio-temporal data measurements of plants in a growing area, the stereo-spatio-temporal data measurements comprising (i) first spatio-temporal data measurements of the plants in the growing area and (ii) second spatio-temporal data measurements of the plants in the growing area (Gatto, para. [0075], para. [0055]-[0056], para. [0027]: “

    PNG
    media_image9.png
    164
    522
    media_image9.png
    Greyscale
”; “

    PNG
    media_image10.png
    51
    516
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    163
    520
    media_image11.png
    Greyscale
”; “

    PNG
    media_image12.png
    98
    526
    media_image12.png
    Greyscale
”);
analyze the stereo-spatio-temporal data measurements to identify one or more actual or potential problems associated with one or more of the plants (Gatto, para. [0081]; para. [0087]: “

    PNG
    media_image13.png
    286
    516
    media_image13.png
    Greyscale
”; “
    PNG
    media_image14.png
    256
    511
    media_image14.png
    Greyscale
”; 
the degree of ripeness of the fruit is the potential problem associated with the plant);
generate a graphical user interface identifying at least one of the one or more actual or potential problems with the one or more plants (Gatto, para. [0124], FIG. 7: “

    PNG
    media_image15.png
    283
    517
    media_image15.png
    Greyscale
”;

    PNG
    media_image16.png
    713
    673
    media_image16.png
    Greyscale
);
wherein the first and second spatio-temporal data measurements of each stereo-spatio-temporal data measurement are associated with at least one common plant characteristic and different three-dimensional positions within the growing area taken at one or more known times (Gatto, para. [0047], [0049] [0053]. [0056]: “

    PNG
    media_image17.png
    95
    518
    media_image17.png
    Greyscale
”;
“
    PNG
    media_image18.png
    69
    516
    media_image18.png
    Greyscale
”; 
“
    PNG
    media_image19.png
    116
    525
    media_image19.png
    Greyscale
”;
“
    PNG
    media_image20.png
    95
    520
    media_image20.png
    Greyscale
;
the image data acquired for a specific time is associated with the common plant characteristic of fruit ripeness with different fruits having different positional information in all three directions including height; each fruit in Fig. 7 are the two stereo-spatio-temporal data measurements with different 3D positions).
	Gatto fails to teach
	wherein at least some of the first and second spatio-temporal data measurements comprise data measurements simultaneously captured at different heights by (i) at least one first sensor mounted on a base of a mobile platform and (ii) at least one second sensor mounted on a platform of the mobile platform that is movable relative to the base.
Miresmailli teaches
wherein at least some of the first and second spatio-temporal data measurements comprise data measurements simultaneously captured at different heights by (i) at least one first sensor mounted on a base of a mobile platform and (ii) at least one second sensor mounted on a platform of the mobile platform that is movable relative to the base (Miresmailli, col. 21, FIG. 13A; FIG. 13B; col. 21, lines 23-42; col. 21, lines 50-59; col. 20, lines 48-56: “

    PNG
    media_image3.png
    737
    809
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    583
    653
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    382
    453
    media_image5.png
    Greyscale
”; “

    PNG
    media_image6.png
    189
    455
    media_image6.png
    Greyscale
”; “

    PNG
    media_image7.png
    206
    543
    media_image7.png
    Greyscale
”.
It would have been obvious to a person having ordinary skill in the art before the time of the
effective filing date of the claimed invention of the instant application to modify the apparatus, as taught by Gatto, to include wherein at least some of the first and second spatio-temporal data measurements comprise data measurements simultaneously captured at different heights by (i) at least one first sensor mounted on a base of a mobile platform and (ii) at least one second sensor mounted on a platform of the mobile platform that is movable relative to the base.
	The suggestion/motivation for doing so would have been to better acquire a field of view to demonstrate how plant conditions change vertically (height).
	Therefore, it would have been obvious to combine Gatto, with Miresmailli, to obtain the invention as specified in claim 1.
	Regarding claim 12, Gatto teaches the apparatus of Claim 1.
Gatto fails to teach
 	wherein at least some of the first and second spatio-temporal data measurements comprise human observation data measurements.
	Miresmailli teaches 
	wherein at least some of the first and second spatio-temporal data measurements comprise human observation data measurements (Miresmailli, col. 9, lines 15-26: “

    PNG
    media_image21.png
    280
    548
    media_image21.png
    Greyscale
”).
It would have been obvious to a person having ordinary skill in the art before the time of the
effective filing date of the claimed invention of the instant application to modify the apparatus, as taught by Gatto, to include at least some of the first and second spatio-temporal data measurements comprising human observation data measurements, as taught by Miresmailli.
	The suggestion/motivation for doing so would have been to allow human expert knowledge regarding a specific grow area to be incorporated into the mostly automated system of identifying problems and proposing solutions for plant growth.
	Therefore, it would have been obvious to combine Gatto with Miresmailli, to obtain the invention as specified in claim 12.
Regarding claim 24, they recite the functions of the apparatus of claims 12, as a process. Thus, the analyses in rejecting claim 12 are equally applicable to claim 24.
Regarding claims 36, it recites the functions of the apparatus of claims 12, as a non-transitory computer readable medium containing instructions. Thus, the analyses in rejecting claim 12 are equally applicable to claim 36.
	Regarding claim 2, Gatto, in view of Miresmailli, teaches the apparatus of Claim 1, wherein the graphical user interface comprises: an image of at least part of the growing area; and at least one indicator identifying the at least one of the one or more actual or potential problems, each indicator placed in the image in association with the plant that has or may have the associated actual or potential problem (Gatto, para. [0077], [0124], FIG. 7: “

    PNG
    media_image22.png
    98
    521
    media_image22.png
    Greyscale
”;
“
    PNG
    media_image15.png
    283
    517
    media_image15.png
    Greyscale
”;

    PNG
    media_image16.png
    713
    673
    media_image16.png
    Greyscale
);
	Regarding claim 3, Gatto, in view of Miresmailli, teaches the apparatus of Claim 1, wherein the graphical user interface comprises: a two-dimensional or three-dimension representation of at least part of the growing area; and at least one indicator identifying the at least one of the one or more actual or potential problems, each indicator placed in the representation in association with a location of the plant that has or may have the associated actual or potential problem (Gatto, para. [0125], FIG. 8: “

    PNG
    media_image23.png
    123
    529
    media_image23.png
    Greyscale
”;

    PNG
    media_image24.png
    941
    733
    media_image24.png
    Greyscale
; 
In the 2D image of the growing area, the black indication for each plant means the fruit is ready to be harvested and the white indication means the fruit cannot be harvested; each fruit has its own location in the plant).
	Regarding claim 4, Gatto, in view of Miresmailli, teaches the apparatus of Claim 1, wherein the graphical user interface comprises: one or more graphs containing at least some of the stereo-spatio-temporal data measurements over time; and at least one indicator identifying the at least one of the one or more actual or potential problems, each indicator placed in the graph in association with a data measurement of the plant that has or may have the associated actual or potential problem (Gatto, para. [0139], FIG. 10, para. [0143]-[0145]: “

    PNG
    media_image25.png
    147
    520
    media_image25.png
    Greyscale
”;

    PNG
    media_image26.png
    828
    549
    media_image26.png
    Greyscale
; “

    PNG
    media_image27.png
    516
    518
    media_image27.png
    Greyscale
” 
; FIG. 10 (degree of ripeness, different shades) is an indicator identifying the at least one of the one or more potential problems, each indicator placed in the graph; different shades are associated with the data measurements (i.e. pigment concentrations of individual fruits) in association with a data measurement of the plant that has or may have the associated actual or potential problem).
Regarding claim 5, Gatto, in view of Miresmailli, teaches the apparatus of Claim 1, wherein the graphical user interface comprises at least some of the stereo-spatio-temporal data measurements in a spatial overview of the growing area and additional information related to the growing area (Gatto, para [0125]-[0127], FIG. 8: 
“
    PNG
    media_image28.png
    351
    518
    media_image28.png
    Greyscale
”;

    PNG
    media_image24.png
    941
    733
    media_image24.png
    Greyscale
).
	Regarding claim 6, Gatto, in view of Miresmailli, teaches the apparatus of Claim 1, wherein the at least one processor is further configured to identify one or more corrective actions that at least partially resolve the one or more actual or potential problems associated with the one or more plants (Gatto, para. [0067]-[0070]: “

    PNG
    media_image29.png
    182
    519
    media_image29.png
    Greyscale


    PNG
    media_image30.png
    463
    518
    media_image30.png
    Greyscale
”).
Regarding claim 7, Gatto, in view of Miresmailli, teaches the apparatus of Claim 6, wherein the graphical user interface comprises at least one indicator identifying at least one of the one or more corrective actions, each indicator placed in the graphical user interface in association with the plant to which the associated corrective action is to be applied (Gatto, para. [0124], FIG. 7: “

    PNG
    media_image15.png
    283
    517
    media_image15.png
    Greyscale
”;

    PNG
    media_image16.png
    713
    673
    media_image16.png
    Greyscale
; 
The indicator 16 in the GUI shown in FIG. 7 identifies a corrective action such as “the fruit can be harvested” or “the fruit cannot be harvested”; they are both instructions for user action in correcting the problem of guessing whether the fruit is ripe to pick or not; in some cases, the user is prompted to pick the fruit immediately; the indicators are placed in the GUI around the fruit that is associated with a plant 12).
	Regarding claim 8, Gatto, in view of Miresmailli, teaches the apparatus of Claim 1, wherein the at least one processor is configured to identify at least one of the one or more actual or potential problems based on a flux or a difference in a specified plant-related characteristic at a plurality of heights of one or more of the plants (Gatto, para. [0156]-[0158]: “

    PNG
    media_image31.png
    239
    541
    media_image31.png
    Greyscale


    PNG
    media_image32.png
    213
    652
    media_image32.png
    Greyscale


    PNG
    media_image33.png
    186
    646
    media_image33.png
    Greyscale
 

    PNG
    media_image34.png
    373
    522
    media_image34.png
    Greyscale
”; 
the harvest robot, utilizing a processor, identifies ripeness (plant characteristic) for a plurality of different xyz coordinates (including z-direction which indicates height portion of the plant); the difference or flux of ripeness is tracked as a percentage called degrees of ripeness which identifies the problem along the height of plants; the harvesting table shows the difference or flux between different fruit on a same tree and different fruits on different trees).
	Regarding claim 9, Gatto, in view of Miresmailli, teaches the apparatus of Claim 1, wherein the at least one processor is further configured to identify, for each of the one or more actual or potential problems, a portion of the plant that is or may be suffering from the associated actual or potential problem (Gatto, para. [0124], FIG. 7: “

    PNG
    media_image15.png
    283
    517
    media_image15.png
    Greyscale
”;

    PNG
    media_image16.png
    713
    673
    media_image16.png
    Greyscale
; 
the circular indicators 16 identify a portion of the plant reflecting the problem of deciding whether the fruit is at a level of ripeness to harvest or not).
	Regarding claim 10, Gatto, in view of Miresmailli, teaches the apparatus of Claim 9, wherein, for each actual or potential problem, the at least one processor is further configured to identify a corrective action to be applied to the portion of the plant that is or may be suffering from the associated actual or potential problem (Gatto, para. [0068]-[0070]: “

    PNG
    media_image30.png
    463
    518
    media_image30.png
    Greyscale
”;
the corrective action is recommending a user pick a subset of fruits (the portion of the plant) that are ready to harvest, or the corrective action may be recommending the plant should be watered, which includes the fruit (the portion of the plant)).
	Regarding claims 13-22, they recite the functions of the apparatus of claims 1-10, as processes. Thus, the analyses in rejecting claims 1-10 are equally applicable to claims 13-22.
	Regarding claim 25, Gatto teaches a non-transitory computer readable medium containing instructions that when executed cause at least one processor to: (Gatto, para. [0161]: “

    PNG
    media_image35.png
    276
    524
    media_image35.png
    Greyscale
”).
	With regards to the rest of the limitations of claim 25, they recite the functions of the apparatus of claim 1, as a non-transitory computer readable medium containing instructions. Thus, the analyses in rejecting claim 1 is equally applicable to claim 25.
	Regarding claims 26-34, they recite functions of the apparatus of claims 1-10, as a non-transitory computer readable medium containing instructions. Thus, the analyses in rejecting claims 1-10 are equally applicable to claims 26-34.
 Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662

/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662